Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Claim Amendment dated 06/20/2019
2.	New claims 16 (see Paragraph [0007]), 17 (see Paragraph [0007]), 18 (see Paragraph [0061]), 19 (see Paragraph [0029]) and 20 (see Paragraph [0029]) were added, which are supported by applicants’ published application, i.e., US PG PUB 2019/0344496.
	Thus, no new matter is present at this time. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2, 4, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	As to Claim 2: As recited, it is not clear whether the “interpolymized units from at least one partially fluorinated or perfluorinated ethylenically unsaturated monomer…8 carbon atoms” in claim 2 are in addition to or referring to the “semi-crystalline fluorothermoplastic containing less than 50 percent by weight interpolymerized units of vinylidene fluoride”, “amorphous 
	As to Claim 4: As recited, it is not clear whether the “semi-crystsalline fluorothermopolymer comprising interpolymized units of at least one of vinylidene fluoride….perfluoroallyl ethers” in claim 4 are in addition to or referring to the semi-crystalline fluorothermoplastic in claim 1, on which claim 4 depends from.  Clarification in the next response by applicants will be helpful to better ascertaining the scope of this claim. 
	Claim 11 recites “wherein the composition is substantially free of cellulosic fibers and glass fibers” (Emphasis added).  The claimed term “substantially” is a relative expression, which can be interpreted subjectively absent any definition or guidance in the specification.  Yet, the instant specification does not define or provide any guidance to understand the meaning of "substantially."  The instant specification merely repeats what is already in the claims (see, for example, paragraphs [0184]-[0186] and [02214]-[0216] of applicants’ published application, i.e., US PG PUB 2019/0344496).  Thus, it is unclear what constitutes “substantially free of cellulosic fibers and glass fibers” in claim 11. 
	Accordingly, the scope of these claims is deemed indefinite. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Application no. 16/462,050 (hereinafter referred to as “US Appl. ‘050”; corresponding to US PG PUB 2019/0329491) in view of Dillon et al. (US 6,277,919). 
	The claims of US Appl. ‘050 and the present application are directed to three dimensional articles and methods for preparing the same.  The claims of US Appl. ‘050 also recite that its method involves heating a composition comprising a low-surface energy polymer that may be selected from a fluoropolymer and hollow ceramic microspheres (corresponding to the presently claimed inorganic filler), extruding the composition in molten form from an extrusion head to provide at least a portion of the three dimensional article; and extruding at least a second layer of the composition in molten form from the extrusion head onto at least the portion of the first layer to make at least a portion of the three dimensional article.  Both the claims of the US Appl. ‘050 and the present application further recite that their composition is substantially free of cellulosic fibers and glass fibers, comprises greater than 80 percent by weight of the low-surface energy polymer including fluoropolymer, and in the form of filament comprising the polymer and hollow ceramic microsphere fillers.  Moreover, the claims of US Appl. ‘050 and the present application recite that the method further comprises the steps of retrieving from a non-transitory machine readable medium, data representing a model of the three-dimensional article, executing, by one or more processors interfacing with a manufacturing device, manufacturing instructions using the data, and generating by the manufacturing device, the three-dimensional article. 
	However, the claims of US Appl. ‘050 does not specify their fluoropolymer as being either semi-crystalline fluorothermoplastic with a melting point of up to 325 degrees Celsius and less than 50 percent by weight interpolymerized units of vinylidene fluoride OR amorphous and 
	Nevertheless, Dillion et al. disclose employing fluoropolymers comprising semi-crystalline fluorothermoplastic having a peak melting temperature of 60-300 degrees Celsius (encompassed by the claimed melting point temperature of up to 325 degrees Celsius) and comprises 15-35 wt. % of interpolymerized units of vinylidene fluoride (VDF) (encompassed by the claimed less than 50 percent by weight interpolymerized units of vinlyidene fluoride) (Col. 5, line 60-Col. 6, line 45).  Dillon et al. also disclose that these fluorothermoplastics are useful as process additive and provide desired melt processibility (Col. 4, lines 21-66).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use the fluoropolymers comprising semi-crystalline fluorothermoplastic having the presently claimed melting point temperature and presently claimed amount of interpolymerized units of vinylidene fluoride taught by Dillon et al. in the three dimensional articles and method for preparing the same as recited in the claims of US Appl. ‘050, with a reasonable expectation of successfully obtaining desired melt processability. 
This is a provisional nonstatutory double patenting rejection.
5.	Upon further search, US Application no. 16/627,533 (corresponding to US PG PUB 2020/0164572) was uncovered.  However, this application was abandoned.  Thus, no rejections based on this application were made in this present action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Glew et al. (US 2009/0197080) in view of Dillon et al. (US 6,277,919).
	The claims are directed to a filament for use in fused filament fabrication, comprising an inorganic filler and a fluoropolymer, wherein the fluoropolymer is a semi-crystalline fluorothermoplastic having a melting point of up to 325 degrees Celsius and less than 50 percent by weight interpolymerized units of vinylidene fluoride OR an amorphous fluorpolymer having a glass transition temperature of up to 280 degrees Celsius.
	As to Claim 14: Glew et al. disclose a filament comprising fluoropolymers (Paragraphs [0001]-[0002] and [0046]-[0059]). 
	However, Glew et al. do not specify their fluoropolymers as including the claimed semi-crystalline fluorothermoplastic having a melting point of up to 325 degrees Celsius and less than 50 percent by weight interpolymerized units of vinylidene fluoride.  They also do not mention the addition of an inorganic filler as required by the claim.

	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use the semi-crystalline fluorothermoplastic having the claimed melting point and amount of interpolymerized units of vinylidene fluoride and inorganic filler taught by Dillon et al. in the filament of Glew et al., with a reasonable expectation of successfully obtaining advantageous properties.
	Additionally, since the collective teachings of Glew et al. and Dillon et al. would have suggested the claimed filament, there is reasonable expectation to believe that the filament suggested by Glew et al. and Dillon et al. would also be capable for use in fused filament fabrication. 

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. (US 6,277,919).
The claims are directed to a composition for use in melt extrusion additive manufacturing, comprising an inorganic filler and a fluoropolymer, wherein the fluoropolymer is a semi-crystalline fluorothermoplastic having a melting point of up to 325 degrees Celsius and less than 50 percent by weight interpolymerized units of vinylidene fluoride OR an amorphous fluorpolymer having a glass transition temperature of up to 280 degrees Celsius. 
	As to Claim 15: Dillon et al. disclose a composition for use in melt extrusion additive manufacturing, comprising a multimodal fluoropolymer and other conventional adjuvants (Col. 1, lines 5-15, Col. 4, lines 40-50, and Col. 8, lines 48-50).
	However, Dillon et al. do not mention the claimed semi-crystalline fluorothermoplastic having a melting point of up to 325 degrees Celsius and less than 50 percent by weight interpolymerized units of vinylidene fluoride and inorganic filler with sufficient specificity to constitute anticipation within the meaning of 35 USC 102. 
	Nevertheless, Dillion et al. do disclose employing fluoropolymers that may be selected from, among other things, semi-crystalline fluorothermoplastic having a peak melting temperature of 60-300 degrees Celsius (encompassed by the claimed melting point temperature of up to 325 degrees Celsius) and comprising 15-35 wt. % of interpolymerized units of vinylidene fluoride (VDF) (encompassed by the claimed less than 50 percent by weight interpolymerized units of vinlyidene fluoride) (Col. 5, line 60-Col. 6, line 45).  Dillon et al. also disclose that these fluorothermoplastics are useful as process additive and provide desired melt processibility (Col. 4, lines 21-66).  Dillion et al. further disclose the addition of conventional adjuvants including, inter alia, fillers that may be selected from titanium dioxide, carbon black or silica (corresponding to the claimed inorganic filler) in the composition (Col. 8, lines 47-50).  
.

Allowable Subject Matter
8.	Claims 3, 7, 9, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
9.	The prior art made of record, namely, Boven (US 2007/0194500) and Sano (US 2008/0182102), and not relied upon is considered pertinent to applicant's disclosure. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764